Dowling, J. (dissenting):
The Trojan Realty Corporation was the owner of the premises 60 and 62 Washington street in the borough of Manhattan, city of New York. Its president was Rev. Stephen Corkemaz. For three years his personal counsel had been Lewis F. Glaser, who transacted a general law business for him. In 1914 he retained Glaser on behalf of his company to obtain a reduction of the assessment on its real estate and authorized him to do whatever he thought best to bring about the desired reduction, including the securing of appraisers or experts. Of this retainer there is no question. Instead of making the application to the tax commissioners as agent or attorney for the owner, Glaser used the services of the “Expert Property Appraisers, Inc.,” a corporation, and the petition for a reduction was signed and verified by Francis C. Wilde, its president, who was not a lawyer, but a real estate broker. His examination shows that he did not consider himself the agent for the Trojan Realty Company but was employed by Glaser, who was interested with him in the “Appraisers” corporation. Wilde was told by Glaser that the latter’s client was the Trojan Company and Wilde had no thought when employed of any court *711proceedings by certiorari or otherwise. As a matter of fact the tax commissioners having refused to make any reduction in the assessment, this proceeding was commenced by a petition dated May 5, 1915, duly signed and verified on behalf of the Trojan Realty Corporation by Rev. Stephen Corkemaz, its president, and the writ of certiorari was allowed June 18,1915. It does not appear that any official of the Trojan Realty Corporation had knowledge of what was done by the “ Expert Property Appraisers, Inc.,” before the tax board by either Wilde or Glaser.
The motion to dismiss the writ was made upon six grounds:
(1) That Glaser in applying for the writ was not acting for the owner, but for the “ Appraisers ” corporation.
(2) That the application filed with the tax board by the “Appraisers ” corporation constituted the practice of law and was in violation of section 280 of the Penal Law (added by Laws of 1909, chap. 483, as amd. by Laws of 1911, chap. 317)* and section 2a of the Business Corporations Law (Consol. Laws, chap. 4 [Laws of 1909, chap. 12], as added by Laws of 1909, chap. 484).
(3) That the initiation of the proceeding by the “ Appraisers ” corporation was in violation of the same statutes.
(4) That Glaser was “without legal authority to represent himself in applying for the writ,” which was “illegally obtained and inadvisedly granted.”
(5) That no application was presented to the tax board by the owner or any duly authorized agent.
(6) That no appearance was made at the hearing before the tax board.
As to the first, third and fourth objections Glaser was regularly and properly retained and authorized to represent the Trojan Realty Corporation and the granting of the order and writ was proper, as the petition was duly verified by the owner and presented by his duly accredited attorney. As to the second and fifth objections, they raise the question whether the “ Expert Property Appraisers, Inc.,” violated the law by acting on behalf of the owner before the tax *712commissioners. I do not believe that an appearance before the tax commissioners in order to secure, on behalf of the owner, a reduction of the assessed valuation of his property constitutes the practice of law. It might be argued with equal force that an appearance before the building or tenement house department in an effort to secure the removal of a violation or the withdrawal of an order to do work, constituted practicing law. The Tax Law (Consol. Laws, chap. 60 [Laws of 1909, chap. 62], § 37)* expressly recognizes the right of a complainant to make his complaint of the incorrectness of an assessment through “some person authorized to make such statement, and who has knowledge of the facts stated therein.” Furthermore, the agent is not required to have personal knowledge of the facts, but only knowledge thereof. (People ex rel. West Shore Railroad Co. v. Johnson, 29 App. Div. 78; People ex rel. Erie R. R. Co. v. Webster, 49 id. 562.) In reviewing its assessment, I do not believe that the tax commissioners acted in a judicial, but in an administrative capacity.
As was said by Mr. Justice Cullen in Matter of Town of Hempstead (32 App. Div. 6): “The proceeding before us is not similar to the action of referees in the laying out of a highway, or of assessors and other taxing officers in the levy or imposition of a tax, or of public boards in determining who is the lowest responsible bidder for any proposed improvement. In those cases the action of public officers is judicial only in the broad sense of that term; that is to say, their action is governed by the exercise of judgment and discretion. Nevertheless, though judicial in this sense, their action is unquestionably that of the administrative or executive branch of the govern, ment. Proceedings had before such officers are, therefore, not proceedings in court, and review is by certiorari. But this proceeding is of an entirely different character; it is judicial in the narrowest and strictest sense of that term, that of pertaining to the administration of justice through the courts.” And in Matter of McMahon v. Palmer (102 N. Y. 176) the court said: “ The proceedings by which taxes for governmental purposes have been assessed, levied and collected from the citizen have *713always been regarded as administrative, and not judicial in their character, and to constitute due process of law within the meaning of the Constitution. Such proceedings have from necessity been exercised by governments during all times by summary methods of procedure, and to require the deliberation and delay incidental to judicial proceedings in the exercise and enforcement of the taxing power by government would seriously cripple its efficiency, if not destroy its existence.” In People ex rel. Kendall v. Feitner (51 App. Div. 201) it was said: “As was well said by one of the learned counsel for the relator in his argument before us upon the merits, the ‘ provision that testimony may be taken in the judicial proceeding which the act authorizes, implies that the judicial tribunal shall examine, consider and give due effect to the same in determining the question of illegality or erroneous overvaluation or other issue of fact arising upon the petition and return; in short, that the judicial tribunal shall deal with the testimony as courts deal with evidence, and not in the manner of mere administrative tribunals like i a board of tax commissioners.’” In Weimer v. Bunbury (30 Mich. 201), Judge Cooley, after stating defendant’s contention that the words “due process of law” implied a prosecution or suit instituted and conducted according to prescribed forms and solemnities for ascertaining guilt or determining the title to property, referred to the fact that much of the process by means of which government was carried on was purely executive or administrative, and proceeded: “But the proceedings for the levy and collection of the public revenue afford still better illustration. Almost universally, these are conducted without judicial forms and without the intervention of the judicial authority; the few cases in which statutes have required the • action of courts being exceptional. Where such action is not required, the proceedings are regarded as purely administrative, and any hearing allowed to parties in their progress has not been in the nature of a trial but as a means of enlightening the revenue officers upon the facts which should govern their action.”
I do not think that the fact that the action of the tax commissioners is made by statute (Tax Law [Consol. Laws, chap. *71460; Laws of 1909, chap. 62], §§ 37, 290;* Greater N. Y. Charter [Laws of 1901, chap. 466], §§ 895, 898, 906, as amd. by Laws of 1911, chap. 455, and Laws of 1913, chap. 324) subject to judicial review converts them into a judicial body, changes their functions from administrative to judicial, or makes the appearance of a person or corporation before them to represent an owner, to present the facts deemed to entitle him to a reduction of an assessment, the practice of law or an appearance before a judicial body.
Finally, as to the sixth objection, that no appearance was made by the agent at the hearing set by the tax commissioners, the statute not only requires that the refusal or neglect to attend must, be willful in order to lose the right to a reduction but gives the commissioners power to require the attendance of the owner, which they did not seek to do in this case. The owner’s agent protested that it was not given time to present its views in support of the application of its principals and submitted written statements of their grievances in lieu thereof. The tax commissioners took no further steps to require the presence of either principal or agent and there is no evidence that the latter’s protest against the limited time allowed it was not justified. Where an owner has in good faith employed an attorney to protect his interests and the latter has violated no statute in guarding his client’s rights, I see no reason for depriving the owner of his day in court to secure a judicial review of the assessment upon his property.
I think the order appealed from should be affirmed, with costs.
Order reversed, with ten dollars costs and disbursements, and writ dismissed, with costs.

 Since amd. by Laws of 1916, chap. 254.— [Rep.


 Since amd. by Laws of 1916, chap. 323.— [Rep.


 Since amd. by Laws of 1916, chap. 323.— [Rep.